275 F.2d 24
George M. VOSS, Trading as Voss Hair Experts of Georgia, Petitioner,v.FEDERAL TRADE COMMISSION, Respondent.
No. 17738.
United States Court of Appeals Fifth Circuit.
Feb. 17, 1960.

Franklin M. Lazarus, Chicago, Ill., Gorden Lee Sullivan, Rome, Ga., Frank E. & Arthur Gettleman, Chicago, Ill., of counsel, for petitioner.
Alvin L. Berman, Atty., Alan B. Hobbes, Asst. Gen. Counsel, Daniel J. McCauley, Jr., Gen. Counsel, F.T.C., Washington, D.C., for respondent.
Before RIVES, Chief Judge, and HUTCHESON and TUTTLE, Circuit Judges.
PER CURIAM.


1
This petition to review an order to cease and desist issued by the Federal Trade Commission presents principally matters that have been previously disposed of contrary to petitioner's contention by this and other Courts of Appeals.  See Mueller v. United States, 5 Cir., 262 F.2d 443; Johnson v. Federal Trade Commission, 5 Cir., 266 F.2d 560, certiorari denied 361 U.S. 914, 80 S.Ct. 259, 4 L.Ed.2d 184; Keele Hair & Scalp Specialists, Inc. v. Federal Trade Commission, 5 Cir., 275 F.2d 18.


2
As to the point not heretofore passed on by this Court, we conclude that the cease and desist order is not too broad in ordering petitioner to cease and desist from doing the prohibited acts 'in connection with the offer for sale, sale or distribution of the various cosmetic or other preparations set out in the findings herein, or of any other preparations for use in the treatment of hair and scalp conditions.'  Petitioner contends that including the terms 'of any other preparations' the Commission exceeded its authority since the only complaint against petitioner related to its use of the preparation 'set out in the findings herein.'  The Commission answers that the record amply supports a conclusion that no preparation now known to medical science would produce the results which were claimed by the advertising of petitioner.  We agree that the record supports the conclusion that the representations forbidden by the order to cease and desist would be equally false and deceptive regardless of the preparations used in the treatment of hair and scalp conditions.  This position coincides with that taken by the Court of Appeals for the Seventh Circuit in Erickson v. Federal Trade Commission, 272 F.2d 318, with which we fully agree.


3
The petition is denied and the Commission's order is


4
Affirmed and enforced.